Exhibit 10.33
 
 
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
NOTICE OF CREDIT OF
 
DIRECTOR RESTRICTED STOCK UNITS
 
[DATE]
 
Dear [Mr. Ms. Director]:
 
On [Date of Crediting] (the “Crediting Date”) you were credited with [_______]
stock units (“Stock Units”) of International Game Technology, a Nevada
corporation (the “Corporation”) in accordance with the Corporation’s Directors’
Compensation Policy (the “Policy”), the Corporation’s 2002 Stock Incentive Plan
(the “Plan”), and your election under the Policy to receive Stock Units in lieu
of all or a portion of your cash directors’ fees for the current quarter.  The
number of Stock Units you received on the Crediting Date was determined by
dividing [$______________], the amount of your cash directors’ fees that you
elected to receive in Stock Units for this quarter, by [$_____], the closing
price of a share of the Corporation’s common stock on the Crediting Date.
 
The other terms and conditions of your Stock Units are set forth in the attached
“Director Restricted Stock Unit Terms and Conditions,” incorporated herein by
this reference.  Please contact [_____________] if you have any questions.
 
Regards,

 
ACCEPTED AND AGREED:

 
 
[Director Name]
 
 
 

--------------------------------------------------------------------------------

 
 
INTERNATIONAL GAME TECHNOLOGY
2002 STOCK INCENTIVE PLAN
DIRECTOR RESTRICTED STOCK UNIT TERMS AND CONDITIONS
 


 
1.     Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning given to such terms in the Plan.
 
2.     Stock Units.  The term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 6.2 of the Plan) solely for purposes of the Plan and this
award of Stock Units.  The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the recipient of the award
(the “Participant”) pursuant to the terms hereof.  The Stock Units shall not be
treated as property or as a trust fund of any kind.
 
3.     Vesting.  The Stock Units are fully vested and nonforfeitable on the
Crediting Date.
 
4.     Timing and Manner of Payment of Stock Units.  The Stock Units shall be
paid by the Corporation delivering to the Participant a number of shares of
Common Stock (either by delivering one or more certificates for such shares or
by entering such shares in book entry form, as determined by the Corporation in
its discretion) equal to the number of Stock Units subject to this
award.  Payment of the Stock Units subject to this award shall occur upon or as
soon as administratively practical (and in all events within seventy four (74)
days after) the earlier of (1) the date of the Participant’s Separation from
Service, or (2) the date of a Change in Control Event that constitutes a “change
in the ownership or effective control” of the Corporation or a change “in the
ownership of a substantial portion of the assets” of the Corporation within the
meaning of Section 409A of the Code.  The Corporation’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested Stock
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any shares with respect to the vested Stock
Units deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 6.4 of the Plan.  The Participant shall
have no further rights with respect to any Stock Units that are paid pursuant to
this Section 4.  For purposes of this agreement, “Separation from Service” has
the meaning given to such term for purposes of Section 409A of the Code (which
Separation from Service generally will occur on the date the Participant ceases
to be a member of the Board).
 
5.     Adjustments Upon Specified Events.  Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 6.2 of the Plan, the
Committee shall make adjustments in accordance with such section in the number
of Stock Units then outstanding and the number and kind of securities that may
be issued in respect of this award.
 
6.     Tax Withholding.  Upon any distribution of shares of Common Stock in
respect of the Stock Units, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or, if
applicable, the Subsidiary last employing the Participant) shall have the right
at its option to (a) require the Participant to pay or provide for payment in
cash of the amount of any taxes that the Corporation or the Subsidiary may be
required to withhold with respect to such distribution and/or payment, or (b)
deduct from any amount payable to the Participant the amount of any taxes which
the Corporation or the Subsidiary may be required to withhold with respect to
such distribution and/or payment.  In any case where a tax is required to be
withheld in connection with the delivery of shares of Common Stock under this
agreement, the Committee may, in its sole discretion, direct the Corporation or
the Subsidiary to reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then Fair
Market Value (determined in accordance with the applicable provisions of the
Plan), to satisfy such withholding obligation at the minimum applicable
withholding rates.
 
 
 

--------------------------------------------------------------------------------

 
 
7.     Continuance of Services.  Nothing contained in this agreement or the Plan
constitutes a continued service commitment by the Corporation or interferes with
the right of the Corporation to increase or decrease the compensation of the
Participant from the rate in existence at any time.
 
8.     No Stockholder Rights.  The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights, with
respect to the Stock Units or any shares of Common Stock underlying or issuable
in respect of such Stock Units until such shares of Common Stock are actually
issued to and held of record by the Participant.  No adjustments will be made
for dividends or other rights of a holder for which the record date is prior to
the date of issuance of such shares.
 
9.     Restrictions on Transfer.  Neither this award, the Stock Units subject to
this award, nor any interest therein or amount or shares payable in respect
thereof (prior to the time such shares are actually issued and held of record by
the Participant) may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily.  The
transfer restrictions in the preceding sentence shall not apply to transfers by
will or the laws of descent and distribution.
 
10.   Notices.  Any notice to be given under the terms of this agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer a member
of the Board, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.
 
11.   Plan.  This award and all rights of the Participant under this agreement
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan and the Policy, incorporated herein by
this reference.  The Participant acknowledges reading and understanding the
Plan, the Prospectus for the Plan, the Policy and this agreement.  Unless
otherwise expressly provided in other sections of this agreement, provisions of
the Plan that confer discretionary authority on the Board or the Committee do
not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Committee so conferred by appropriate action of
the Board or the Committee under the Plan after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
12.   Entire Agreement.  This agreement, the Policy and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof.  The Plan, the provisions of the Policy applicable to this award
and this agreement may be amended pursuant to Section 6.6 of the Plan.  Such
amendment must be in writing and signed by the Corporation.  The Corporation
may, however, unilaterally waive any provision hereof in writing to the extent
such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
 
13.   Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Stock as
a general unsecured creditor with respect to Stock Units, as and when payable
hereunder.
 
14.   Section Headings.  The section headings of this agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
15.   Governing Law and Venue.  This agreement and the rights of the parties
hereunder and with respect to this award shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.  The parties, as well as any of their
successors, employees, or representatives, irrevocably agree to the exclusive
jurisdiction of the Courts of the State of Nevada (or such judicial district of
a court of the United States as shall include same) for the determination of all
matters arising hereunder or with respect to this award.
 
16.   Section 409A.  The provisions of this agreement (and any deferral election
made in connection with this award) shall be construed and interpreted to comply
with Section 409A of the Code so as to avoid the imposition of any penalties,
taxes or interest thereunder.  Notwithstanding any provision of Section 4 of
this agreement to the contrary, in the event that the payment of the Stock Units
is triggered by the Participant’s Separation from Service and the Participant is
a “specified employee” (within the meaning of Treasury Regulation Section
1.409A-1(i)) on the date of such Separation from Service, the Participant shall
not be entitled to any payment of the Stock Units until the earlier of (i) the
date which is six (6) months after the Participant’s Separation from Service
with the Corporation for any reason other than death, or (ii) the date of the
Participant’s death, if and to the extent such delay in payment is required to
comply with Section 409A of the Code (and in such case, payment will be made
within thirty (30) days after the date specified in clause (i) or (ii), as
applicable).  The provisions of the preceding sentence shall only apply if, and
to the extent, required to comply with Section 409A of the Code.
 